Title: To James Madison from Gabriel Christie, 7 February 1807
From: Christie, Gabriel
To: Madison, James



Sir
Collr’s Office Baltimore 7 feby 1807

I am sorry to inform you that the Brig Jacob Nichs. W. Easton Master from Bordeaux, on board of which sundry articles were shipped for the President & yourself as appears by the inclosed papers, has been cast away on the coast of North Carolina, where, I am inform’d by the consignee, the cargo will be sold if recovered.
I have received no particular information respecting your wines &c pr the Betsy since the communication that was made to you on the 27 decr. last, except that the owner of the vessel has given directions to his Agent at Guadeloupe to send them in.I have the Honor to be very respectfully Sir Your mo ob Servt.

G Christie

